—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Underwood, J.), dated December 17, 1999, which denied their motion to vacate a general release and stipulation of discontinuance, both dated December 3, 1998.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The order appealed from was vacated by an order of the same court dated November 29, 2000. Therefore, the appeal is academic. Santucci, J. P„, Altman, Goldstein and McGinity, JJ., concur.